[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE MOTION FOR SUMMARY JUDGMENT
This is an action by a member of the Manchester Community College basketball team against the Board of Governors for Higher Education or the State of Rhode Island and the National Junior College Athletic Association (NJCAA) arising out of injury suffered in a basketball game at the Community College of Rhode Island, based on the allegedly defective condition of the court surface. Both teams in the game were NJCAA members. Defendant NJCAA moves for summary judgment on the ground that it had no legal duty with respect to the surface in question.
Plaintiff does not claim that NJCAA sponsored the game or has any express duty to inspect or regulate the of its member schools, but urges the court to find an implied CT Page 2505 legal duty on the part of NJCAA.
Since no authority has been cited to substantiate the existence of such an implied duty by NJCAA and these is no material issue of fact, the motion for summary judgment is granted.
Wagner, J.